DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This is a Corrected Notice of Allowance to correctly indicate the consideration of IDS dated 07/28/2021.
In response to Office action mailed 03/30/2021, Applicants amended claims 1, 5, 12 and 16-17, and cancelled claims 4 and 15 in the response filed 06/29/2021.
Claim(s) 1-3, 5-14 and 16-20 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-3, 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first chip, comprising a first active surface, a first back side surface opposite to the first active surface, a plurality of conductive vias, and a plurality of first conductive connectors located on the back side surface; an encapsulant, covering the first active surface, the first back side surface, and the first conductive connectors of the first chip, the encapsulant comprising a first encapsulating surface and a second encapsulating surface opposite to the first encapsulating surface; a first redistribution layer, located on the first encapsulating surface of the encapsulant; a second redistribution layer, located on the second encapsulating surface of the encapsulant; a second chip, disposed on the second redistribution layer; [[and]] a third chip, disposed on the second redistribution layer; a plurality of first conductive terminals, located between the second chip and the second redistribution layer; and a plurality of second conductive terminals, located between the second chip and the second redistribution layer, wherein the first conductive terminals overlap the first chip; the second conductive terminals do not overlap the first chip; and a pitch of the first conductive terminals is smaller than a pitch of the second conductive terminals.
Claims 2-3 and 5-11 are allowed, because they depend from the allowed claim 1.  
Independent claim 12 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 12, forming a first redistribution layer on a carrier substrate; forming a plurality of third conductive connectors on the first redistribution layer, the third conductive connectors being electrically connected to the first redistribution layer; disposing a first chip on the first redistribution layer, the first chip comprising a first active surface, a first back side surface opposite to the active surface, a plurality of conductive vias, and a plurality of first conductive connectors located on the first back side surface, and the first conductive connectors being electrically connected to the first redistribution layer; forming an encapsulant on the first redistribution layer, the encapsulant covering the first active surface, the first back side surface, and the first conductive connectors of the first chip, and the encapsulant further covering the third conductive connectors; forming a second redistribution layer on the encapsulant; disposing a second chip on the second redistribution layer; and disposing a third chip on the second redistribution layer.
Claims 13-14 and 16-20 are allowed, because they depend from the allowed claim 12.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895